05/21/2021



                                                                                       Case Number: DA 21-0011




                IN THE SUPREME COURT OF THE STATE OF MONTANA

IN THE MATTER OF THE                             Cause No. DA-21-0011
CONSERVATORSHIP OF
                                                  ORDER GRANTING UNOPPOSED
               H.D.K.,                             MOTION FOR EXTENSION OF
                                                    TIME TO FILE APPELLEE’S
   A Protected Person.                                  RESPONSE BRIEF


      Having read Appellee S.H.’s Unopposed Motion for Extension of Time, finding

no objection and good cause appearing, it is hereby ordered Appellee S.H. is granted a

thirty-day extension to file her response brief calculated from May 26, 2021.
      Signed this _______ day of May, 2021.


                                  _____________________________________
                                  Montana Supreme Court




                                                                           Electronically signed by:
                                                                              Bowen Greenwood
                                                                          Clerk of the Supreme Court
                                                                                 May 21 2021